DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive.
Applicant argues that references Huang [US 2014/0055039 A1] discloses in view of Wang et al [US 2011/0007055 A1] does not teach or discloses “A method for testing a light-emitting unit, the light-emitting unit at least having a first LED, a second LED, and a third LED, the method comprising: setting the first LED in a driven state to generate light associated with the first LED; setting the second LED in a driven state to generate light associated with the second LED; providing the third LED to receive the light associated with the first LED and the light associated with the second LED, and thereby to generate a first photocurrent and a second photocurrent; providing the first LED to receive the light associated with the second LED, and thereby to generate a third photocurrent; and calculating a decay factor of the first LED, a decay factor of the second LED, and a decay factor of the third LED, based on the first photocurrent, the second photocurrent, and the third photocurrent.” (see page 3-5)
Examiner disagrees:
This action is a final rejection and is intended to close the prosecution of this application (see MPEP 7.39.01).
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “However, please ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As broadly as claimed independent claim 1, Huang discloses a method for testing (Paragraph [0035]) a light-emitting unit (Fig. 5, 504 & Paragraph [0046]), the light-emitting unit at least having a first LED, a second LED, and a third LED (Fig. 5, 508 and 502-503), the method comprising: 
Setting (Fig. 5, 507 & Abstract) the first LED (Fig. 5, 502) in a driven state to generate light associated with the first LED (Fig. 5, 502); 
setting (Fig. 5, 507 & Abstract) the second LED (Fig. 5, 503) in a driven state to generate light associated with the second LED (Fig. 5, 503); providing the third LED (Fig. 5, 508) to receive the light associated with the first LED (Fig. 5, 502) and the light associated with the second LED (Fig. 5, 503), 
providing (Fig. 5, 507 & Abstract) the first LED (Fig. 5, 502) to receive the light associated with the second LED (Fig. 5, 503), 
Huang in Fig. 5 does not specify and thereby to generate a first photocurrent and a second photocurrent; and thereby to generate a third photocurrent; and
Huang in Fig. 1 discloses thereby to generate a first photocurrent and a second photocurrent; and thereby to generate a third photocurrent (Fig. 1, 102-104 & Paragraph [0019-21])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Huang with thereby to generate a first photocurrent and a second photocurrent; and thereby to generate a third photocurrent for purpose of adjusts LED light individually. (Paragraph [0029]).
Huang does not specify calculating a decay factor of the first LED, a decay factor of the second LED, and a decay factor of the third LED, based on the first photocurrent, the second photocurrent, and the third photocurrent.
Wang discloses calculating a decay factor (Paragraph [0092-95]) of the first LED, a decay factor (Paragraph [0092-95]) of the second LED, and a decay factor (Paragraph [0092-95]) of the third LED, based on the first photocurrent, the second photocurrent, and the third photocurrent (Fig. 10, 33R, 33G and 33B & Paragraph [0091-92]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Huang with calculating a decay factor of the first LED, a decay factor of the second LED, and a decay factor of the third LED, based on the first photocurrent, the second photocurrent, and the third photocurrent for purpose of taking advantage of its time-saving features, thereby ensuring that the display quality of the display device is as good as brand new as disclosed by Wang (Paragraph [0089]).
As broadly as claimed in independent claim 7, Huang in view of Wang discloses a method for testing (Paragraph [0035]) at least one red LED, a green LED, and a blue LED in a light- emitting unit (Fig. 5, 508 and 502-503 & Paragraph [0004]), the method comprising: 
driving (Fig. 5, 507 & Abstract) the green LED and the blue LED to generate a first green light and a first blue light (Fig. 5, 508 and 502-503 & Paragraph [0004]); 
providing (Fig. 5, 507 & Abstract) the red LED (Fig. 5, 508 and 502-503 & Paragraph [0004]), 
providing (Fig. 5, 507 & Abstract) the green LED (Fig. 5, 508 and 502-503 & Paragraph [0004]), 
Huang does not specify the red LED generating a first photocurrent based on the first green light and generating a second photocurrent based on the first blue light; the green LED generating a third photocurrent based on the first blue light; and recording the first photocurrent, the second photocurrent, and the third photocurrent.
Wang discloses the red LED (Fig. 12, RGB) generating a first photocurrent (Fig. 9, 711-727 & Paragraph [0085-89]) based on the first green light (Fig. 12, RGB) and generating a second photocurrent (Fig. 9, 711-727 & Paragraph [0085-89]) based on the first blue light (Fig. 12, RGB); the green LED (Fig. 12, RGB) generating a third photocurrent (Fig. 9, 711-727 & Paragraph [0085-89]) based on the first blue light; and recording (Paragraph [0009 & 0093]) the first photocurrent (Fig. 9, 711-727 & Paragraph [0085-89]), the second photocurrent (Fig. 9, 711-727 & Paragraph [0085-89]), and the third photocurrent (Fig. 10, 33RGB & Paragraph [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Huang with the red LED generating a first photocurrent based on the first green light and generating a second photocurrent based on the first blue light; the green LED generating a third photocurrent based on the first blue light; and recording the first photocurrent, the second photocurrent, and the third photocurrent for purpose of taking advantage of its time-saving features, thereby ensuring that the display quality of the display device is as good as brand new as disclosed by Wang (Paragraph [0089]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang [US 2014/0055039 A1] discloses in view of Wang et al [US 2011/0007055 A1].
In regards to claim 1. Huang discloses a method for testing (Paragraph [0035]) a light-emitting unit (Fig. 5, 504 & Paragraph [0046]), the light-emitting unit at least having a first LED, a second LED, and a third LED (Fig. 5, 508 and 502-503), the method comprising: 
Setting (Fig. 5, 507 & Abstract) the first LED (Fig. 5, 502) in a driven state to generate light associated with the first LED (Fig. 5, 502); 
setting (Fig. 5, 507 & Abstract) the second LED (Fig. 5, 503) in a driven state to generate light associated with the second LED (Fig. 5, 503); providing the third LED (Fig. 5, 508) to receive the light associated with the first LED (Fig. 5, 502) and the light associated with the second LED (Fig. 5, 503), 
providing (Fig. 5, 507 & Abstract) the first LED (Fig. 5, 502) to receive the light associated with the second LED (Fig. 5, 503), 
Huang in Fig. 5 does not specify and thereby to generate a first photocurrent and a second photocurrent; and thereby to generate a third photocurrent; and
Huang in Fig. 1 discloses thereby to generate a first photocurrent and a second photocurrent; and thereby to generate a third photocurrent (Fig. 1, 102-104 & Paragraph [0019-21])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Huang with thereby to generate a first photocurrent and a second photocurrent; and thereby to generate a third photocurrent for purpose of adjusts LED light individually. The increase in current would be set to have the LED light output increase to that of its neighbor so as to maintain a uniformly high intensity output as disclosed by Huang (Paragraph [0029]).
Huang does not specify calculating a decay factor of the first LED, a decay factor of the second LED, and a decay factor of the third LED, based on the first photocurrent, the second photocurrent, and the third photocurrent.
Wang discloses calculating a decay factor (Paragraph [0092-95]) of the first LED, a decay factor (Paragraph [0092-95]) of the second LED, and a decay factor (Paragraph [0092-95]) of the third LED, based on the first photocurrent, the second photocurrent, and the third photocurrent (Fig. 10, 33R, 33G and 33B & Paragraph [0091-92]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Huang with calculating a decay factor of the first LED, a decay factor of the second LED, and a decay factor of the third LED, based on the first photocurrent, the second photocurrent, and the third photocurrent for purpose of taking advantage of its time-saving features, thereby ensuring that the display quality of the display device is as good as brand new as disclosed by Wang (Paragraph [0089]).
In regards to claim 2. Huang in view of Wang discloses the method for testing the light-emitting unit according to claim 1, further comprising: 
obtaining a fourth photocurrent (Huang: Fig. 5, 505 & Paragraph [0046]) associated with the third LED (Huang: Fig. 5, 508) and with the light generated by the first LED (Huang: Fig. 5, 502); 
obtaining a fifth photocurrent (Huang: Fig. 5, 505 & Paragraph [0046]) associated with the third LED (Huang: Fig. 5, 508) and with the light generated by the second LED (Huang: Fig. 5, 503); and 
obtaining a sixth photocurrent (Huang: Fig. 5, 505 & Paragraph [0046]) associated with the first LED (Huang: Fig. 5, 502) and with the light generated by the second LED (Huang: Fig. 5, 503).
In regards to claim 3. Huang in view of Wang discloses the method for testing the light-emitting unit according to claim 2, wherein calculating (Wang: Paragraph [0092-95]) the decay factor of the first LED (Huang: Fig. 5, 502), the decay factor (Wang: Paragraph [0092-95]) of the second LED (Huang: Fig. 5, 503), and the decay factor of the third LED (Huang: Fig. 5, 508) is further based on the fourth photocurrent (Huang: Fig. 5, 505 & Paragraph [0046]), the fifth photocurrent (Huang: Fig. 5, 505 & Paragraph [0046]), and the sixth photocurrent (Huang: Fig. 5, 505 & Paragraph [0046]).
In regards to claim 4. Huang in view of Wang discloses the method for testing the light-emitting unit according to claim 1, wherein the first LED (Fig. 5, 502) has a first luminous efficiency (Wang: Paragraph [0014]), the second LED has a second luminous efficiency (Wang: Paragraph [0014]), and the third LED (Huang: Fig. 5, 508) has a third luminous efficiency (Wang: Paragraph [0014]).
In regards to claim 5. Huang in view of Wang discloses the method for testing the light-emitting unit according to claim 4, wherein the first LED (Huang: Fig. 5, 502) has a first conversion efficiency (Huang: Paragraph [0025]) with regard to the light associated with the second LED (Huang: Fig. 5, 503), the third LED (Huang: Fig. 5, 508) has a second conversion efficiency (Huang: Paragraph [0025]) with regard to the light associated with the first LED (Huang: Fig. 5, 502), and the third LED has a third conversion efficiency (Huang: Paragraph [0025]) with regard to the light associated with the second LED (Huang: Fig. 5, 503).

In regards to claim 6. Huang in view of Wang discloses the method for testing the light-emitting unit according to claim 5, wherein the decay factor (Wang: Paragraph [0092-95]) of the first LED (Huang: Fig. 5, 502) affects (Wang: Paragraph [0011]) the first luminous efficiency (Huang: Paragraph [0025]) and the first conversion efficiency (Huang: Paragraph [0025]), the decay factor of the second LED affects (Wang: Paragraph [0011]) the second luminous efficiency (Huang: Paragraph [0025]), and the decay factor of the third LED (Huang: Fig. 5, 508) affects (Wang: Paragraph [0011]) the third luminous efficiency (Huang: Paragraph [0025]), the second conversion efficiency (Huang: Paragraph [0025]), and the third conversion efficiency (Huang: Paragraph [0025]).
In regards to claim 7. Huang in view of Wang discloses a method for testing (Paragraph [0035]) at least one red LED, a green LED, and a blue LED in a light- emitting unit (Fig. 5, 508 and 502-503 & Paragraph [0004]), the method comprising: 
driving (Fig. 5, 507 & Abstract) the green LED and the blue LED to generate a first green light and a first blue light (Fig. 5, 508 and 502-503 & Paragraph [0004]); 
providing (Fig. 5, 507 & Abstract) the red LED (Fig. 5, 508 and 502-503 & Paragraph [0004]), 
providing (Fig. 5, 507 & Abstract) the green LED (Fig. 5, 508 and 502-503 & Paragraph [0004]), 
Huang does not specify the red LED generating a first photocurrent based on the first green light and generating a second photocurrent based on the first blue light; the green LED generating a third photocurrent based on the first blue light; and recording the first photocurrent, the second photocurrent, and the third photocurrent.
Wang discloses the red LED (Fig. 12, RGB) generating a first photocurrent (Fig. 9, 711-727 & Paragraph [0085-89]) based on the first green light (Fig. 12, RGB) and generating a second photocurrent (Fig. 9, 711-727 & Paragraph [0085-89]) based on the first blue light (Fig. 12, RGB); the green LED (Fig. 12, RGB) generating a third photocurrent (Fig. 9, 711-727 & Paragraph [0085-89]) based on the first blue light; and recording (Paragraph [0009 & 0093]) the first photocurrent (Fig. 9, 711-727 & Paragraph [0085-89]), the second photocurrent (Fig. 9, 711-727 & Paragraph [0085-89]), and the third photocurrent (Fig. 10, 33RGB & Paragraph [0091]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Huang with the red LED generating a first photocurrent based on the first green light and generating a second photocurrent based on the first blue light; the green LED generating a third photocurrent based on the first blue light; and recording the first photocurrent, the second photocurrent, and the third photocurrent for purpose of taking advantage of its time-saving features, thereby ensuring that the display quality of the display device is as good as brand new as disclosed by Wang (Paragraph [0089]).
In regards to claim 8. Huang in view of Wang discloses the method for testing the light-emitting unit according to claim 7, further comprising: driving, after an elapse of time (Wang: Paragraph [0030-31 & 0045] ), the green LED and the blue LED again (Wang: Fig. 12, RGB) to generate a second green light and a second blue light (Wang: Fig. 12, RGB); providing the red LED (Wang: Fig. 12, RGB), the red LED (Wang: Fig. 12, RGB) generating a fourth photocurrent (Wang: Fig. 10, 33RGB & Paragraph [0085-91]) based on the second green light (Wang: Fig. 12, RGB) and generating a fifth photocurrent (Wang: Fig. 10, 33RGB & Paragraph [0085-91]) based on the second blue light; providing the green LED (Wang: Fig. 12, RGB), the green LED (Fig. 12, RGB) generating a sixth photocurrent (Wang: Fig. 10, 33RGB & Paragraph [0085-91]) based on the second blue light; and recording (Wang: Paragraph [0009 & 0093]) the fourth photocurrent (Wang: Fig. 10, 33RGB & Paragraph [0085-91]), the fifth photocurrent (Wang: Fig. 10, 33RGB & Paragraph [0085-91]), and the sixth photocurrent (Wang: Fig. 10, 33RGB & Paragraph [0085-91]).

In regards to claim 9. Huang in view of Wang discloses the method for testing the light-emitting unit according to claim 8, further comprising: calculating (Wang: Paragraph [0092-95]) a decay factor of the light-emitting unit based on the first photocurrent (Wang: Fig. 10, 33RGB & Paragraph [0085-91]), the second photocurrent (Wang: Fig. 10, 33RGB & Paragraph [0085-91]), the third photocurrent (Wang: Fig. 10, 33RGB & Paragraph [0085-91]), the fourth photocurrent (Wang: Fig. 10, 33RGB & Paragraph [0085-91]), the fifth photocurrent (Wang: Fig. 10, 33RGB & Paragraph [0085-91]), and the sixth photocurrent (Wang: Fig. 10, 33RGB & Paragraph [0085-91]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844